Opinion by
White, P. J.
§ 562. Appeal from justice’s court; notice of. It has been universally held in this state that a notice of appeal in open court was a prerequisite to the appeal, and that such notice must appear of record. [Battle v. Howard, 13 Tex. 345; Fairchild v. State, 23 Tex. 176; Morris v. Gordon, 36 Tex. 71; Solari v. State, 3 Ct. App. 482.] In this case, there did not appear in the record on appeal *285from the justice’s to the county court any notice of appeal, and the county court erred in overruling appellant’s motion to dismiss the appeal. [Note. — The law does not now require any notice of appeal to be given in justice’s court. Article 1639 of the Eevised Statutes was materially amended by act of the 18th legislature, which see. Gen. Laws, 18th Leg. p. 91.]
November 23, 1881.
Eeversed and remanded.